UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7678



JOHN ALLEN,

                                               Plaintiff - Appellant,

          versus


RON ANGELONE; GENE JOHNSON, D.O.C. Operator;
RICHARD YOUNG, Former Regional Director; LARRY
HUFFMAN, Regional Director; PAIGE TRUE, Former
Warden, Red Onion State Prison; J. ARMENTROUT,
Assistant Warden, Red Onion State Prison;
DANIEL BRAXTON, Warden, Red Onion State
Prison; S. MULLINS, Mailroom Staff; T. PEASE,
Mailroom Staff, Red Onion State Prison,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-02-895)


Submitted:    January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John   Allen   seeks   to   appeal   the   district    court’s   order

dismissing some but not all defendants in his 42 U.S.C. § 1983

(2000) action. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             The

order Allen seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.              Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                    2